           Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

DAKOTA HOLT,                            )
                                        )
      Plaintiff,                        )
                                        )       CIVIL ACTION
vs.                                     )
                                        )       FILE No. _____________________
GEORGIA VENTURES                        )
LOGISTICS, LLC,                         )
                                        )
      Defendant.                        )

                                    COMPLAINT

      COMES NOW, DAKOTA HOLT, by and through the undersigned counsel,

and files this, his Complaint against Defendant GEORGIA VENTURES

LOGISTICS, LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                           JURISDICTION AND VENUE

      1.       This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.       Venue is proper in the federal District Court for the Northern District

                                            1
           Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 2 of 14




of Georgia, Atlanta Division.

                                      PARTIES

      3.       Plaintiff DAKOTA HOLT (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Kennesaw,

Georgia (Cobb County).

      4.       Plaintiff is disabled as defined by the ADA.

      5.       Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

      6.       Plaintiff uses a wheelchair for mobility purposes.

      7.       Defendant GEORGIA VENTURES LOGISTICS, LLC (hereinafter

“Defendant”) is a Texas limited liability company that transacts business in the

state of Georgia and within this judicial district.

      8.       Upon information and good faith belief, Defendant is not duly

licensed by the Georgia Secretary of State to conduct business in the state of

Georgia, and further, does not maintain a registered agent in the state of Georgia.

      9.       Defendant may be properly served with process via its registered

agent for service with the Texas Secretary of State, to wit: Priti Virani, 108 Twin

Oaks Boulevard, Kemah, Texas 77565-2149.


                                           2
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 3 of 14




                           FACTUAL ALLEGATIONS

      10.    On or about May 19, 2019, Plaintiff was a customer at “Citgo,” a

business located at 2020 Lower Roswell Road, Marietta, Georgia 30068.

      11.    Defendant is the owner or co-owner of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Facility,” and said real property shall be referenced herein as the “Property”).

      12.    Plaintiff lives, travels and/or commutes in the near vicinity of the

Facility and Property.

      13.    Plaintiff’s access to the businesses located at 2020 Lower Roswell

Road, Marietta, Georgia 30068, Cobb County Property Appraiser’s parcel ID

number 16124400470, and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      14.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are


                                          3
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 4 of 14




made accessible.

      15.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      16.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      17.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      18.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      19.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      20.    The Facility is a public accommodation and service establishment.

      21.    The Property is a public accommodation and service establishment.

      22.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

                                           4
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 5 of 14




the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      23.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      24.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      25.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      27.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,


                                          5
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 6 of 14




advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      28.    Plaintiff intends to visit the Facility and Property again in the very

near future as a customer and as an advocate for the disabled in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Facility and Property that preclude and/or

limit his access to the Facility and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      29.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      30.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all


                                         6
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 7 of 14




physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      31.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     EXTERIOR ELEMENTS:

      (i)     The Property lacks an accessible route from the public sidewalk

              to the accessible entrance(s) of the Facility, in violation of

              section 206.2.1 of the 2010 ADAAG standards.

      (ii)    The accessible parking space located on the northwest corner of

              the Property is not located on the shortest accessible route to the

              accessible entrances of the Facility, in violation of section

              208.3.1 of the 2010 ADAAG standards.

      (iii)   The accessible parking space located on the northwest corner of

              the Property is missing a proper identification sign, in violation

              of section 502.6 of the 2010 ADAAG standards.


                                           7
  Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 8 of 14




(iv)   The accessible parking space located on the northwest corner of

       the Property does not have an access aisle adjacent to it, in

       violation of section 502.3 of the 2010 ADAAG standards.

(v)    There is an accessible ramp that is situated within the accessible

       parking space located on the northwest corner of the Property,

       and thus when vehicles are parked in said parking space, entry

       to the ramp is obstructed, in violation of section 405.5 of the

       2010 ADAAG standards.

(vi)   Due to a lack of parking stops that encourage vehicles to pull

       up far enough to block the accessible route to the entrances of

       the Facility, there are publicly accessible areas of the Property

       having accessible routes with clear widths below the minimum

       36 (thirty-six) inches required by section 403.5.1 of the 2010

       ADAAG standards.

(vii) The accessible parking space located on the northeast corner of

       the Property is missing a proper identification sign, in violation

       of section 502.6 of the 2010 ADAAG standards.

(viii) The accessible parking space located on the northeast corner of

       the Property does not have properly marked access aisle


                                    8
  Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 9 of 14




       adjacent to it, in violation of section 502.3.3 of the 2010

       ADAAG standards.

(ix)   The accessible parking space located on the northeast corner of

       the Property and its adjacent access aisle have broken pavement

       and excessive vertical rises within their boundaries, in violation

       of section 502.4 of the 2010 ADAAG standards.

(x)    There is an accessible ramp that is situated within the accessible

       parking space located on the northeast corner of the Property,

       and thus when vehicles are parked in said parking space, entry

       to the ramp is obstructed, in violation of section 405.5 of the

       2010 ADAAG standards.

(xi)   The above-described ramp on the Property has a slope

       exceeding 1:10 (one to ten), in violation of section 405.2 of the

       2010 ADAAG standards.

(xii) The side flares of the above-described ramp have slopes in

       excess of 1:10 (one to ten), in violation of section 406.3 of the

       2010 ADAAG standards.

(xiii) The above-described ramp also does not provide for a 36

       (thirty-six) inch clear and level landing, in violation of section


                                    9
 Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 10 of 14




        406.4 of the 2010 ADAAG standards.

(xiv) The credit card slot and/or actuators on the gas pumps on the

        Property are at a height exceeding 54 (fifty-four) inches from

        the finished floor (or ground), in violation of section 308.3.1 of

        the 2010 ADAAG standards.

(b)     INTERIOR ELEMENTS:

(i)     Insert Summary of Restroom Violations;

(ii)    The hardware on the restroom doors in the Facility have

        operable parts that require tight grasping, pinching or twisting

        of the wrist, in violation of section 309.4 of the 2010 ADAAG

        standards.

(iii)   The lavatories and/or sinks in the restrooms in the Facility have

        exposed pipes and surfaces that are not insulated or configured

        to protect against contact with the skin, in violation of section

        606.5 of the 2010 ADAAG standards.

(iv)    The paper towel dispensers in the restrooms in the Facility are

        located outside the prescribed vertical reach ranges set forth in

        section 308.2.1 of the 2010 ADAAG standards.

(v)     The hand operated flush controls on the commodes in the


                                    10
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 11 of 14




             accessible toilet stalls in the restrooms in the Facility are not

             located on the open side of the accessible stalls, in violation of

             section 604.6 of the 2010 ADAAG standards.

      32.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      33.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      35.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      37.    Upon information and good faith belief, the removal of the physical


                                         11
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 12 of 14




barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      38.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      39.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      40.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      41.    Plaintiff’s requested relief serves the public interest.

      42.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to


                                          12
       Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 13 of 14




grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: May 30, 2019.

                                      Respectfully submitted,

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich
                                      Georgia Bar No. 242240
                                      The Law Office of Craig J. Ehrlich, LLC
                                      1123 Zonolite Road, N.E., Suite 7-B
                                      Atlanta, Georgia 30306

                                        13
        Case 1:19-cv-02478-SCJ Document 1 Filed 05/30/19 Page 14 of 14




                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      14
